DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because no reference number has been used to designate a claimed limitation, “a pin lifting arm hole” of claims 2 and 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  “the second pin hole” in line 2 should be corrected as --the second lock pin hole-- for clarity.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “in adapted to be” in line 1 should be corrected as --[[in]]is adapted to be--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7: claim 7 recites “a first alignment indicator at a first position indicator” in line 8. However, the scope of the claim is indefinite. Claim 7 recites “a first set of position indicators” and “a first set of alignment indicators” in lines 2 and 3 respectively. It is not clear whether “a first alignment indicator” and “a first position indicator” in line 8 refers to “a first set of position indicators” and “a first set of alignment indicators” in lines 2 and 3 respectively, or if they are separate and distinct from each other. For examination, upon a review of the originally filed disclosure (i.e. fig5), “a first alignment indicator at a first position indicator” is interpreted as --a of the first set of alignment indicators at a first position indicator of the first set of position indicators--.  
Claim 9: claim 9 recites “the lock pin” in line 1. There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 1 (which upon claim 9 depends) recites “a locking pin” in line 9. It is not clear whether “the lock pin” of claim 9 refers to “a locking pin” of claim 1 or if they are separate and distinct from each other. For examination purposes, “the lock pin” is interpreted as --the locking pin--.
Claim 10: claim 10 recites “the lock pin” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 1 (which upon claim 10 depends) recites “a locking pin” in line 9. It is not clear whether “the lock pin” of claim 10 refers to “a locking pin” of claim 1 or if they are separate and distinct from each other. For examination purposes, “the lock pin” is interpreted as --the locking pin--.
Claim 11: claim 11 recites “the link arm” in line 5. There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 11 recites “a lifting link arm” in line 5 and “the lifting link arm” in line 7. It is not clear whether “the link arm” is a same structural limitation as “A lifting link arm” and “the lifting link arm” or if they are separate and distinct from each other. For examination purposes, “the link arm” in line 5 is interpreted as --the lifting link arm--.
Claim 16: 
Claim 16 recites “the locking pin” in line 7. There is insufficient antecedent basis for this limitation in the claim. It is noted that claim 11 (which upon claim 16 depends) recites “a lock pin” in line 7. It is not clear whether “the locking pin” of claim 16 refers to “a lock pin” of claim 11 or if they are separate and distinct from each other. For examination purposes, “the locking pin” is interpreted as --the [[locking]]lock pin--.
Claim 16 recites “a first alignment indicator at a first position indicator” in line 8. However, the scope of the claim is indefinite. Claim 16 recites “a first set of position indicators” and “a first set of alignment indicators” in lines 2 and 3 respectively. It is not of the first set of alignment indicators at a first position indicator of the first set of position indicators--.
Claims 12-15 and 17-20 are rejected as being dependent upon a rejected base claim.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 8-9, 11-12, 15, 17-19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fang et al (US 8,066,259 B2)
Regarding claim 1¸ Fang et al (‘259) discloses a floor jack 10 (col.1 line63; fig1), comprising: 
a frame 11,12,43 (col.2 lines23-24; fig1) including lock pin holes 33 (col.2 line25); 
a lifting arm 100 (col.2 lines19-20; fig1) pivotally (via an element 42) coupled to the frame 11,12,43 (col.2 lines19-22); 
a lifting mechanism (col.2 lines39-53) coupled to the lifting arm 100; 
a locking assembly 37,38,39 (col.2 lines29-30, col.3 lines1-4, col.4 lines1-4) including: 
	a lifting link arm 38 (col.2 lines29-30, fig2) coupled to the lifting mechanism (col.2 lines58-67; operatively); and
	a locking pin 39 (col.2 line30, fig2) adapted to couple the lifting link arm 38 and the frame 11,12,43 through at least one of the lock pin holes 33 (fig2); and
a handle 52 (col.2 line53) pivotally coupled to the lifting mechanism (col.2 lines45-57).
Regarding claim 2¸ Fang et al discloses the floor jack of claim 1, wherein the lifting link arm 38 includes a pin lifting arm hole (a hole where the locking pin 39 pass through; col.2 lines29-31, figs1-2) adapted to receive the locking pin 39 (col.2 lines29-31, figs1-2).
Regarding claim 3¸ Fang et al discloses the floor jack of claim 1, further comprising first position indicators (figA below; the element 43 of the frame has upwardly projecting portions between each lock pin holes 33) disposed on the frame 11,12,43. 

    PNG
    media_image1.png
    495
    845
    media_image1.png
    Greyscale

Regarding claim 6, Fang et al discloses the floor jack of claim 1, wherein the lock pin holes 33 includes first, second, and third lock pin holes (figA above), the first lock pin hole corresponding to a first locked position (fig2), the second pin hole corresponding to a second locked position (when the locking pin 39 is placed within the second lock pin hole), and the third lock pin hole corresponding to a third locked position (fig4). 
Regarding claim 8¸ Fang et al discloses the floor jack of claim 1, wherein the lock pin holes 33 include a first set of lock pin holes (the lock pin holes on the element 43 on the element 11 of the frame) and a second set of lock pin holes (the lock pin holes on the element 43 on the element 12 of the frame), the first set of lock pin holes disposed on an opposite side (a side defined by the element 11 of the frame) of the frame 11,12,43 from the second set of lock pin holes (disposed on a side defined by the element 12 of the frame).
Regarding claim 9
Regarding claim 11, Fang et al (‘259) discloses a floor jack 10 (col.1 line63; fig1), comprising: 
a frame 11,12,43 (col.2 lines23-24; fig1) including lock pin holes 33 (col.2 line25); 
a lifting arm 100 (col.2 lines19-20; fig1) pivotally (via an element 42) coupled to the frame 11,12,43 (col.2 lines19-22); 
a lifting mechanism (col.2 lines39-53) coupled to the lifting arm 100; 
a lifting link arm 38 (col.2 lines29-30, fig2) coupled to the lifting mechanism (col.2 lines58-67; operatively), wherein the lifting link arm 38 includes a pin lifting arm hole (a hole where an element 39 passes through; col.2 lines29-31, figs1-2); and
a locking pin 39 (col.2 line30, fig2) adapted to engage the frame 11,12,43 and the lifting link arm 38 through at least one of the lock pin holes 33 (fig2) to mechanically lock the lifting mechanism (col.2 lines29-30, col.3 lines1-4, col.4 lines1-4); and
a handle 52 (col.2 line53) pivotally coupled to the lifting mechanism (col.2 lines45-57).
Regarding claim 12¸ Fang et al discloses the floor jack of claim 1, further comprising first position indicators (figA above; the element 43 of the frame has upwardly projecting portions between each lock pin holes 33) disposed on the frame 11,12,43. 
Regarding claim 15¸ Fang et al discloses the floor jack of claim 11, wherein the lock pin holes 33 includes first, second, and third lock pin holes (figA above), the first lock pin hole corresponding to a first locked position (fig2), the second pin hole corresponding to a second locked position (when the locking pin 39 is placed within the second lock pin hole), and the third lock pin hole corresponding to a third locked position (fig4).
Regarding claim 17, Fang et al discloses the floor jack of claim 11, wherein the lock pin holes 33 include a first set of lock pin holes (the lock pin holes on the element 43 on the element 11 of the frame) and a second set of lock pin holes (the lock pin holes on the element 43 on the element 12 of the frame), the first set of lock pin holes disposed on an opposite side (a side 
Regarding claim 18, Fang et al discloses the floor jack of claim 17, wherein the lock pin 39 is adapted to couple the lifting link arm 38 and the frame 11,12,43 through the first and second set of lock pin holes 33 (col.2 lines59-60, col.3 lines1-2).
Regarding claim 19, Fang et al discloses the floor jack of claim 11, wherein the lifting mechanism includes a hydraulic piston (col.2 lines51-53; It is noted that one of ordinary skill in the art would understand that a conventional hydraulic cylinder includes a hydraulic piston).

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4-5, 7, 13-14, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the claim(s) could either not be found or was not suggested in the prior art of record. 
The subject matter of claims 4-5, 7 and 13-14, 16 not found was a use of alignment indicators and/or secondary position indicators; in combination with the limitations set forth in each of claims 4-5, 7, and 13-14 and its preceding claims of the instant invention.
The subject matter of claims 11 and 20 not found was a use of the handle including a recess adapted to receive the lock/locking pin; in combination with the 

None of the cited prior arts teaches or renders obvious the allowable subject matter of the instant invention.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shockley (5,221,073) disclose a similar floor jack but does not teach a use of a lifting link arm, first and second position indicators and alignment indicators, and a handle including a recess to receive the lock pin.
Erwin et al (US 8,876,084 B1) disclose a similar floor jack but does not teach a use of a lifting link arm, first and second position indicators and alignment indicators, and a handle including a recess to receive the lock pin. 
Hussaini et al (5,984,270) disclose a similar floor jack but does not teach a use of a lifting link arm, first and second position indicators and alignment indicators, and a handle including a recess to receive the lock pin.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/SEAHEE HONG/Examiner, Art Unit 3723